t c memo united_states tax_court theodore s prokopov and georgine o prokopov petitioners v commissioner of internal revenue respondent docket no filed date theodore s prokopov and georgine o prokopov pro_se robert w dillard and stephen r takeuchi for respondent memorandum opinion wright judge this matter is before the court on respondent's motion for summary_judgment pursuant to rule respondent contends that the court should grant her motion 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure because this case contains no genuine issue as to any material fact and that judgment should be issued as a matter of law background respondent determined a deficiency in petitioners' federal_income_tax for taxable_year in the amount of dollar_figure a notice_of_deficiency was issued on date respondent filed her above-referenced motion for summary_judgment respondent's motion on date on date the court ordered the court's order petitioners to show cause in writing on or before date as to why respondent's motion should not be granted petitioners filed their response petitioners' response to the court's order on date george t ogden died testate on date his wife lucile g ogden served as the personal representative of his estate mr ogden's will was prepared by william m williams mr williams and was executed on date mr ogden's will was probated and his estate was distributed according to its provisions mr ogden's will created a testamentary_trust the trust and provided that mrs ogden was to receive the trust's income during her lifetime the will also created two powers with respect to the trust in favor of mrs ogden the first power provided mrs ogden with a noncumulative annual right to withdraw the greater of dollar_figure or percent of the trust's corpus the second power provided mrs ogden with a discretionary special_power_of_appointment permitting her to appoint the trust's principal to any of mr ogden's lineal_descendants or their spouses shortly after his death on date mr ogden's estate transferred certain real_property and stock to the trust among the property transferred was a real_property located in north myrtle beach south carolina known as the oak den trailer court oak den oak den had a fair_market_value of dollar_figure on the date of mr ogden's death the executor of mr ogden's estate did not elect the alternate_valuation_date under sec_2032 mrs ogden died testate on date her will had been prepared by mr williams and was executed on date mrs ogden's will was probated and her estate was distributed according to its provisions mr ogden's will directed that the trust's corpus at the time of mrs ogden's death was to be distributed according to mrs ogden's will 2specifically the provision creating the special_power_of_appointment reads as follows my wife lucille g ogden shall have the power during her lifetime to appoint any portion or all of the principal sum of the trust to any of my lineal_descendants or spouses of lineal_descendants in such amounts outright or upon such trust terms and conditions as she shall elect under no circumstances may my wife exercise this power in favor of herself her creditors her estate or creditors of her estate 3specifically mr ogden's will reads continued mr williams peter g ogden and petitioner-wife mrs prokopov served as co-executors of mrs ogden's estate at the time of her death mrs ogden had not exercised her noncumulative right to withdraw the greater of dollar_figure or percent of the value of the trust's corpus as of date the date of mrs ogden's death oak den had a fair_market_value of dollar_figure and the trust's corpus had a fair_market_value of dollar_figure in computing her estate_tax liability the executors of mrs ogden's estate included percent of the fair_market_value of the trust's corpus as of date in her gross_estate in oak den was sold to ryan's family steak house inc rfsh for dollar_figure for purposes of calculating the trust's gain on the sale of oak den mr williams determined that oak den had an adjusted_basis of dollar_figure expenses associated with continued upon the death of my wife the remaining principal or corpus of the said trust shall be distributed as my wife shall direct in her will by specifically referring to and exercising the special_power_of_appointment in her last will and testament provided however that in no event may she exercise this power in favor of herself her creditors her estate or the creditors of her estate provided further however that this power shall be exercisable only in favor of my lineal_descendants or spouses of lineal_descendants 4mrs prokopov is the daughter of mr and mrs ogden 5in deriving this figure mr williams first reduced oak den's fair_market_value at the time of mr ogden's death by continued the sale of oak den totaled dollar_figure in light of the aforementioned adjusted_basis and expenses the trust reported a gain of dollar_figure from the sale of oak den on its income_tax return the trust also reported interest and rental income for in the amounts of dollar_figure and dollar_figure respectively after accounting for state income taxes in the amount of dollar_figure net taxable_income to the trust's beneficiaries for was dollar_figure mrs prokopov was a 30-percent beneficiary in the trust mr williams determined that mrs prokopov's share of trust income for was dollar_figure he informed her of such amount on date the trust also issued a schedule_k-1 to mrs prokopov petitioners reported dollar_figure as income from the trust on their federal_income_tax return respondent subsequently continued percent he then increased the result by percent of oak den's fair_market_value as of mrs ogden's death the calculation is as follows dollar_figure dollar_figure dollar_figure 6the expenses consisted of attorney's_fees of dollar_figure commissions of dollar_figure cleanup costs of dollar_figure surveying costs of dollar_figure deed stamp fees of dollar_figure and miscellaneous costs of dollar_figure determined that petitioners failed to report dollar_figure7 of mrs prokopov's distributive_share of trust income for discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 it is appropriate if the pleadings and other materials show that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 85_tc_527 the moving party bears the burden of proving that summary_judgment is appropriate 477_us_317 78_tc_412 when confronted with a motion for summary_judgment the court will construe factual inferences in a manner most favorable to the opposing party 85_tc_812 the sole issue presented by this case involves oak den's adjusted_basis on the date it was sold to rfsh petitioners maintain that sec_1014 and b operate to give oak den a 7in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure of mrs prokopov's distributive_share of trust income for respondent now concedes that the correct amount is dollar_figure 8in their response to the court's order petitioners introduce for the first time a contention that a portion of mrs ogden's estate was subjected to double_taxation we decline to address this argument as it is not now properly before us stepped-up_basis of dollar_figure specifically it is petitioners' argument that the trust's corpus including oak den became property of mrs ogden's gross_estate upon her death and that in becoming part of said gross_estate obtained a stepped-up_basis by operation of sec_1014 in support of their contention petitioners advance two arguments with respect to their first argument petitioners point to a provision contained in mr ogden's will and contend that the language of such provision served to transfer the trust's corpus to mrs ogden's estate on the date of her death they explain that subparagraph d of the fifth paragraph of mr ogden's will provides upon the death of my wife the remaining principal or corpus of the said trust shall be distributed as my wife shall direct in her will petitioners then explain that mrs ogden's will effectively distributed the property formerly contained in the trust to the beneficiaries of her estate as support for this explanation petitioners point to language contained in the fourth paragraph of mrs ogden's will such paragraph provides all the rest residue and remainder of my property both real and personal of whatsoever nature and wheresoever situate of which i may die seized or to which i may be entitled or over which at the time of 9in advancing this argument petitioners maintain that mr ogden's will contains certain errors that the court must adjust before it can analyze properly the interrelationship between mr and mrs ogden's wills even if this were the appropriate forum for petitioners to contest aspects of mr ogden's will which it is not petitioners' argument is seriously flawed and must be rejected my death i may have a power_of_appointment or disposal i direct my executor to divide said residuary_estate as follows it is the interrelationship of the two provisions cited immediately above that petitioners rely upon in advancing their argument that there is no doubt that mrs ogden really distributed the trust together with her estate petitioners also argue10 that the special_power_of_appointment that mrs ogden possessed with respect to the trust converted to a general_power_of_appointment on the date of mrs ogden's deathdollar_figure the implication drawn from this argument is that sec_2041 caused the whole of the trust's corpus to be included in mrs ogden's gross_estate respondent maintains that apart from the percent over which mrs ogden had a noncumulative right of withdrawal at her death oak den does not receive a stepped-up_basis because it did not become part of mrs ogden's gross_estate according to respondent oak den had an adjusted_basis of dollar_figure when it was sold to rfsh we agree with respondent 10this argument is partially express and partially implied by the language used in petitioners' response 11a special_power_of_appointment is a power_of_appointment other than a general_power_of_appointment a general_power_of_appointment is textually defined infra 12petitioners do not dispute the computation of this figure accordingly we will not address such computation and will decide whether oak den's adjusted_basis on the date it was sold to rfsh was dollar_figure or dollar_figure the basis_of_property in the hands of a person acquiring such property from a decedent is generally its fair_market_value as of the date of the decedent's death sec_1014 280_us_327 moreover sec_2041 provides generally that a decedent's gross_estate shall include the value of all property subject_to a general_power_of_appointment sec_2041 a general_power_of_appointment is a power which is exercisable in favor of the decedent the decedent's_estate the creditors of the decedent or the creditors of the decedent's estatedollar_figure sec_2041 a power_of_appointment is not a general_power_of_appointment if it is either exercisable only in favor of one or more designated persons or classes other than the decedent the decedent's_estate the creditors of the decedent or the creditors of the decedent's_estate or expressly not exercisable in favor of the decedent the decedent's_estate the creditors of the decedent or the creditors of the decedent's_estate sec_20_2041-1 estate_tax regs when oak den was transferred to the trust pursuant to the terms of mr ogden's will it obtained a basis of dollar_figure apart from mrs ogden's noncumulative power to withdraw percent of the trust's corpus which resulted in the inclusion of sec_2041 b and c set forth three exceptions to this definition but none applies in the instant case such percent in her gross_estate see 101_tc_44 affd 68_f3d_1027 7th cir nothing occurred subsequent to that transfer whether by the operative instruments identified in this case or by operation of law to effect a transfer of the remaining percent of oak den from the trust to mrs ogden's estate to be sure mrs ogden's special_power_of_appointment over the trust's corpus expressly precluded such a transfer and petitioners' argument to the contrary is without merit similarly petitioners' argument that mrs ogden's special_power_of_appointment was transformed into a general_power_of_appointment on the date of her death is also without meritdollar_figure when mrs ogden died the trust continued to exist and oak den remained as part of its corpus accordingly petitioners' argument that oak den had an adjusted_basis of dollar_figure on the date of its sale must be rejected respondent has established that this case contains no genuine issue as to any material fact and that she is entitled to 14it is interesting to note that petitioners advance inconsistent arguments in their response to the court's order as previously noted we decline to address a double_taxation issue that petitioners advanced in their response because it was not raised in their petition with respect to that issue however petitioners maintain in paragraph of their response that oak den did not enter mrs ogden's estate now with respect to oak den's basis on the date of its sale to rfsh petitioners contend that oak den had become part of mrs ogden's estate summary_judgment as a matter of law accordingly we grant respondent's motion for summary_judgment an appropriate order and decision will be entered
